UNITED STATES DISTRICT COURT F I L E 
FOR THE D[STRICT OF COLUMBIA _
OCT 1 5 Z:is':::

Cierk, U.S. Distn'ct & Bankruptct

.:

courts furtne t)istrict m cr»tnm~t

UNITED S'I`A'l`ES OF AIVIERI(`A,

v. criminal No. 12-0198 (ESH)
DAvID KosTURKo,

Defcndant.

\a\/&/\/\z\a\z\.z\_¢\./

()RDER

ln a hearing bet`ore i\/lagistrate judge Facciola on September 26, 2012, defendant
Kosturko entered a plea of guilty. On that date, the magistratejudge issued a Report and
Recommendation advising the Court to accept defendant’s piea. The Court has received no
objection to the Report and Recommendation, See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the districtjudge written objections to the magistratejudge's proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation ofthe magistrate judge
and accepts det`endant`s guilty plea.

S0 ORDERED.

/s/
ELLEN SEGAL HUVELLE
United States District Judge

Date: October 10. 2012